Exhibit 10.17.1

 

AMENDMENT TO
ASSET PURCHASE AGREEMENT

 

This Amendment to Asset Purchase Agreement (the “Amendment”) is entered into as
of this 14th day of March, 2005 among Enpath Medical Inc., a Minnesota
corporation formerly known as Medamicus, Inc. (“Buyer”), Enpath Lead
Technologies, Inc., a Minnesota corporation formerly known as Medacquisition,
Inc. and a wholly-owned subsidiary of Buyer (“Acquisition Sub”), BIOMEC Inc., an
Ohio corporation (“Parent”)and BIOMEC Technology Inc., a Minnesota corporation
formerly known as BIOMEC Cardiovascular Inc. (“Subsidiary”).

 

WHEREAS, the Buyer, Acquisition Sub, Parent, and Subsidiary have previously
entered into that certain Asset Purchase Agreement dated as of July 21, 2003
(the “Agreement”), with respect to the sale and purchase of the Assets and the
assumption of the Assumed Liabilities of the Business;

 

WHEREAS, the Agreement provided for a 2004 contingency payment based upon the
level of Proprietary Sales payable in cash and shares of Buyer, in such
allocation as Buyer shall determine, provided that the cash payment is at least
equal to the lesser of (a) 25% of the total 2004 Contingent Payment or (b) $2.0
million;

 

WHEREAS, the parties desire to enter into this amendment for purposes of
amending and restating certain provisions of the Agreement.

 

NOW THEREFORE, the parties, for good and other valuable consideration, the
receipt of which is hereby acknowledged, covenant and agree as follows:

 

1.                                       Definitions.  Capitalized terms used
but not defined in this Amendment shall have the meaning ascribed to them in the
Agreement.

 

2.                                       Section 2.4.  Section 2.4 is hereby
amended and restated in its entirety as follows:

 

2004 Contingent Payment.  Buyer will make a payment to Subsidiary equal to the
difference of the Proprietary Sales (as defined in Section 2.5.1) of the
Acquisition Sub in the 2004 calendar year minus the combined Proprietary Sales
of Subsidiary and Acquisition Sub in the 2003 calendar year (as it may be
increased pursuant to the immediately following sentence, the “2004 Contingent
Payment”.  The amount of the 2004 Contingent Payment will be doubled if, on or
before December 31, 2004, Acquisition Sub executes a supply agreement with one
or more of the companies listed on Schedule 2.4 having the minimum terms listed
on Schedule 2.4.  Buyer will pay the 2004 Contingent Payment on or before
March 31, 2005 in cash via wire transfer to a bank designated by Subsidiary or
in shares of Buyer Common Stock, which allocation shall be determined solely by
Buyer; provided that the cash portion of the payment must be at least the lesser
of (the “Payment Allocation”) (a) 25% of the total 2004 Contingent Payment, any
stock portion of which being valued in accordance with Section 2.5.3, or (b)
$2.0 million; provided further, however, that notwithstanding the foregoing, the
Payment Allocation may be varied upon the written mutual agreement of all of the
parties.

 

--------------------------------------------------------------------------------


 

2.                                       Section 2.5.3.  Section 2.5.3 is hereby
amended and restated in its entirety as follows:

 

Stock Values for Contingent Payments.  The number of shares of Buyer Common
Stock to be delivered in connection with each Contingent Payment, if any, will
be equal to the value of the stock portion of the applicable Contingent Payment,
as determined by Buyer in accordance with Section 2.3 or 2.4, as the case may
be, divided by the average closing price of Buyer Common Stock for the period of
15 trading days preceding the date on which Buyer makes its first public
announcement of its earnings for the fiscal year immediately prior to the year
in which the Contingent Payment is payable.  Buyer shall pay Subsidiary cash in
lieu of any fractional share, equal to the fraction times the average price of
Buyer Common Stock calculated in accordance with the immediately preceding
sentence.  Notwithstanding the foregoing, the parties may mutually agree in
writing to amend the manner in which the stock values are computed for purposes
of determining the number of shares of Buyer Common Stock to be delivered in
connection with each Contingent Payment.

 

3.                                       Section 7.6.  Section 7.6 is hereby
amended and restated in its entirety as follows:

 

Board Representation.  Simultaneous with the Closing, Buyer will increase the
size of its board of directors and appoint Trevor O. Jones, Chairman of Parent,
or his successor as Chairman of Parent, as a director of Buyer.  Buyer will
continue to nominate and solicit proxies for re-election of the Chairman of
Parent until the later of (a) the date on which the 2004 Contingent Payment is
paid (or, if no 2004 Contingent Payment is due, March 31, 2005) or (b) such time
as Sellers and their affiliates hold less than 5% in the aggregate of the
outstanding voting power of Buyer.  The board of directors of Buyer will take
appropriate action to elect the Chairman of Parent as Vice Chairman of the board
of directors of Buyer.  For purposes of this Section 7.6, the parties shall
cooperate and negotiate in good faith with respect to the designation of the
affiliates of Seller and the process for determining the ownership interests of
such affiliates.

 

[Remainder of this Page Intentionally Left Blank].

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

ENPATH MEDICAL, INC.

 

 

 

By:

 James D. Hartman

 

 

Name:

 James D. Hartman

 

 

Title:

  CEO

 

 

 

 

ENPATH LEAD TECHNOLOGIES, INC.

 

By:

 

 James D. Hartman

 

 

Name:

 James D. Hartman

 

 

Title:

  CEO

 

 

 

 

BIOMEC TECHNOLOGY INC.

 

 

 

By:

 

Trevor O. Jones

 

 

Name:

 

Trevor O. Jones

 

 

Title:

 

Chairman

 

 

 

 

BIOMEC INC.

 

 

 

By:

 

Trevor O. Jones

 

 

Name:

 

Trevor O. Jones

 

 

Title:

 

Chairman

 

 

--------------------------------------------------------------------------------